Citation Nr: 0924793	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-08 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel











INTRODUCTION

The Veteran had active service from November 1971 until 
January 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

The Board first considered this appeal in February 2008.  The 
Board denied the claim for increased evaluation for a scar of 
the right index finger and as such, that issue is no longer 
before the Board.  The February 2008 Board decision remanded 
the claim for an increased evaluation for asthma for 
additional development.  The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's asthma requires daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for bronchial asthma 
have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97, 
Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in December 2004 and March 2008 
that advised the Veteran of how to substantiate a claim, what 
evidence VA would provide and what evidence the Veteran would 
need to provide.  The March 2008 letter also informed the 
Veteran of how VA assigns an effective date and disability 
rating. 

Additionally, the RO obtained the service treatment records, 
VA outpatient treatment records and the reports of VA 
examinations.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks an 
increased evaluation for bronchial asthma.  The RO granted 
service connection for asthma in an April 1975 rating 
decision. At that time a noncompensable evaluation was 
assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6603.  
A subsequent November 1996 rating decision reevaluated the 
claim under the correct Diagnostic Code 6602 which pertains 
to bronchial asthma and granted an increased 10 percent 
evaluation.  The Veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disability.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 10 percent 
rating is warranted for bronchial asthma with an FEV-1 of 71 
to 80 percent predicted; or, FEV-1/FVC of 71 to 80 percent; 
or, intermittent inhalational or oral bronchodilator therapy. 
A 30 percent rating is warranted for FEV-1 of 56 to 70 
percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, 
daily inhalational or oral bronchodilator therapy; or, 
inhalational anti-inflammatory medication. A 60 percent 
rating is warranted for FEV-1 of 40 55 percent predicted; or, 
FEV- 1/FVC of 40 to 55 percent; or, at least monthly visits 
to a physician for required care of exacerbations; or, 
intermittent (at least three per year) course of systemic 
(oral or parenteral) corticosteroids.

During the pendency of the appeal VA amended the rating 
schedule concerning respiratory conditions effective October 
6, 2006; however, these changes concerned "special 
provisions" concerning the use of pulmonary function tests 
for the evaluation of respiratory conditions.  They did not 
alter the criteria for rating bronchial asthma described 
above.  Specifically, under 38 C.F.R. § 4.96(a), ratings 
under diagnostic codes 6600 through 6817 and 6822 through 
6847 will not be combined with each other.  Rather, a single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation only where the severity of the overall 
disability warrants such elevation. 38 C.F.R. § 4.96(a).  
Additionally, the revision required that pulmonary function 
tests be used to evaluate respiratory conditions unless (i) 
the results of maximum exercise capacity test were of record 
and were 20 ml/kg/min or less; (ii) there was pulmonary 
hypertension, cor pulmonale, or right ventricular 
hypertrophy; (iii) there was one or more episodes of acute 
respiratory failure and (iv) when outpatient oxygen therapy 
was required.  38 C.F.R. § 4.96 also provides that if a DLCO 
(SB) test is not of record, evaluation should be based on 
alternative criteria as long as the examiner states why the 
DLCO(SB) test would not be useful or valid in a particular 
case. When the PFTs are not consistent with clinical 
findings, evaluation should generally be based on the PFTs 
unless there was an explanation by the examiner as to why the 
PFTs were not a valid indicator of respiratory function.  The 
evaluation should be based upon the post-bronchodilator 
studies unless they are poorer than the pre-bronchodilator 
results.  In that case, then the pre-bronchodilator values 
should be used for rating purposes.  When the results of 
different PFTs (FEV-1, FVC, etc.) are disparate, the test 
result that the examiner states most accurately reflects the 
level of disability should be used for evaluation.  Finally 
38 C.F.R. § 4.96 provided that if the FEV-1 and the FVC are 
both greater than 100 percent, a compensable evaluation based 
on a decreased FEV-1/FVC ratio should not be assigned.  

The Veteran underwent a VA examination in January 2005 to 
asses the severity of his asthma.  The examiner reviewed the 
Veteran's chart and considered the Veteran's complaints of 
shortness of breath, coughing, and difficulty walking and 
climbing stairs.  He denied expectoration or a history of 
pneumonia.  He denied hospitalization for the asthma during 
the last year.  He treated with an inhaler every six hours as 
needed.  Clinical examination reflected mild respiratory 
distress in the form of coughing and mild wheezing.  The 
breath sounds were slightly harsh.  Expiratory rhonchi were 
heard at the bilateral bases in the posterior lung area.  A 
pulmonary function test indicated the post bronchilator 
findings for FVC was 82.4 percent, FEV-1 was 78.4 percent and 
FEV-1/FVC was 76 percent.  No findings for percent predicted 
were provided.  The chest x-ray showed no focal infiltrates. 
The impression was bronchial asthma with mild to moderate 
respiratory disease.  

The Veteran was afforded another VA examination in March 
2009.  The examiner reviewed the claims file and considered 
the Veteran's complaints of shortness of breath and inability 
to do prolonged walking or climb more than 1 staircase.  He 
indicated he used an albuterol inhaler daily and used an 
albuterol nebulizer as needed.  He clarified that he used the 
nebulizer at least once every 2 weeks.  He described a cough 
that sometimes was productive of white to clear 
expectoration. Clinical examination reflected the chest was 
normal and lungs were clear to auscultation and percussion.  
No rales or rhonchi were heard.  Chest x-ray showed no acute 
cardiopulmonary disease.  Pulmonary function test reflected a 
FVC of 74.7 percent predicted, and FEV-1 of 73.9 percent 
predicted and a FEV-1/FVC of 78 percent.  Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
[DLCO (SB)] was 77.1 percent predicted.  The interpretation 
was mild restrictive defect with normal total lung capacity 
noted.  There was a small bronchodilator response and normal 
diffusing capacity.  

A March 2009 VA pulmonary consultation concluded with a 
diagnosis of bronchial asthma on inhaler daily and nebulizer 
once in two weeks.  The Veteran was not on any other oral 
medication. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  In sum, because there is significant evidence 
illustrating the Veteran requires daily inhalational therapy 
in support of a higher rating evaluation, the benefit of the 
doubt will be given to the Veteran and an increased 
evaluation of 30 percent will be assigned.  The Board notes, 
however, that the record otherwise fails to show the Veteran 
has manifested with symptoms meeting the criteria for a 
higher 60 percent evaluation.  Specifically, the PFT findings 
fail to reflect FEV-1 or FEV-1/FVC of 40-55 percent predicted 
or otherwise illustrate the Veteran requires monthly visits 
to a physician for exacerbations or uses any form of systemic 
corticosteroid.  Accordingly, with application of the 
benefit-of-the-doubt doctrine, the Board finds that the 
Veteran's bronchial asthma warrants a 30 percent evaluation.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating was appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. 
West, 12 Vet. App. 524, 536 (1999). The Board may determine, 
in the first instance, that a Veteran has not presented 
evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Court of Appeals for Veterans Claims recently set forth a 
three-step analysis for determining whether an extra-
schedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule. Id.  Under the approach prescribed by 
VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate and 
no referral is required.  If, however, the symptoms are not 
adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified 
in the regulations as "governing norms." Id. at 115-16; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating. 
Id. At 116

In the present case, the Veteran reported his asthma had 
worsened.  However, examining the Veteran's symptoms and the 
symptoms of the rating criteria reflects that the criteria 
for asthma appears adequate to rate the Veteran's complaints 
and symptoms.  The rating criteria reasonably describe the 
Veteran's disability level and symptomatology throughout the 
rating period on appeal.  In fact, the Veteran has not 
alleged and the record does not reflect that he has any 
symptoms which are not contemplated by rating schedule.  
Rather, the complaints of shortness of breath, difficulty 
walking and use of inhalational therapy is contemplated by 
38 C.F.R. § 4.97.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his asthma.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability at issue causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

An evaluation of 30 percent for bronchial asthma is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


